Citation Nr: 1729852	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  08-18 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating in excess of 70 percent for post-traumatic stress disorder (PTSD) from May 30, 2006.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that granted service connection and a 50 percent rating for PTSD, effective May 30, 2006.  

An April 2017 Board decision granted an initial 70 percent rating for PTSD which was effectuated by the RO in a May 2017 rating decision which increased the rating for the Veteran's service-connected PTSD to 70 percent, effective from May 30, 2006.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board also previously determined that the issue of entitlement to a TDIU rating was raised during the Veteran's previously appealed increased rating claim.  Pursuant to the Board decision of January 2017, TDIU has been granted, effective from May 30, 2006, the original date of service connection for the Veteran's PTSD and headaches disabilities.  In addition, the Veteran receives Special Monthly Compensation (SMC) pursuant to other service-connected disabilities.  As such, neither TDIU nor SMC need be considered further.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDING OF FACT

Since May 30, 2006, the effective date of service connection, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 70 percent for the service-connected PTSD have not been met or approximated at any time covered by this claim.  38 U.S.C.A. § § 1155, 5107(b) (West 2014); 38 C.F.R. § § 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection for PTSD.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports and outpatient records, private reports, and lay statements have been obtained.  

The Veteran was afforded VA examinations in February 2008, June 2012, and January 2014, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board has also considered the private medical reports and statements from the Veteran and others regarding the severity of his PTSD.  

Further, there has been substantial compliance with the Board's remand directives, insofar as the RO issued a supplemental statement of the case, with appropriate notice, in May 2017.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements.  

II.  Increased Rating - PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases where the original rating assigned is appealed, as is the case with the Veteran's claims of entitlement to higher evaluations for the psychiatric disorder, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Veteran seeks an increased initial rating for his service-connected PTSD, currently rated as 70 percent disabling from May 30, 2006, the effective date of service connection, onward. The Veteran wrote in May 2008 that he had severe anger problems and could "go off at any time for any reason," and that this had damaged his marriage.  The Veteran's girlfriend submitted a letter dated in May 2006 that described how the Veteran had a very negative reaction whenever he was surprised and that he had nightmares that made him want to avoid sleeping.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

Use of the term "such as" in the criteria for a rating under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  "[I]n the context of a 70 [percent] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates [: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2) ] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio, 713 F.3d at 118.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of the rating specialist to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2, 4.126. 

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  This appeal was pending long before August 4, 2014.  Although DSM-IV applies to this appeal, it is worth noting that, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

The Veteran's VA treatment records show that he began receiving psychiatric treatment in May 2006.  At his initial intake session, he reported excessive anger, nightmares, and flashbacks to Vietnam.  His symptoms included intense psychological distress and physiological reactivity to reminders of combat, efforts to avoid thoughts and feelings associated with combat, feelings of detachment, difficulty falling and staying asleep, hypervigilance, and exaggerated startle response.  His hygiene and attire were appropriate, and he had constricted affect and anxious mood, but speech was spontaneous and responses were cooperative.  The Veteran had no hallucinations, delusions, or illusions, and no suicidal or homicidal thoughts.  His thought process was appropriate and goal-directed, and he was oriented to time, place, person, and situation.  His memory was unimpaired.  Insight and judgment were intact, and impulse control was good.  He was diagnosed with PTSD and assigned a GAF score of 45.  In April 2008, the Veteran denied any suicidal ideation or hallucinations.  He reported having active symptoms 3 to 4 times a year and that it did not affect his daily life.  In October 2008, the Veteran was noted to have fair eye contact and to be alert and oriented, with dysphoric mood and congruent affect.  In July 2010, the Veteran reported continued anger outbursts, and that when he was angry he slammed doors and was verbally aggressive, but denied any physical violence.  He had no impairments in the ability to care for himself, and hygiene and attire were appropriate.  Speech was spontaneous, affect constricted, and mood dysphoric.  The Veteran had no hallucinations, suicidality, or delusions.  Insight and memory were intact.

In February 2011, the Veteran reported having extreme rage at times and even destroying his property.  He reported having no friends, significant insomnia, and anxiety symptoms.  He denied suicidality and had no impairments in his ability to care for himself.  Hygiene and attire were appropriate, and speech was spontaneous, although responses were guarded.  His affect was constricted and mood was irritable.  He had no hallucinations or illusions, and thought process, insight, judgment, and memory were intact.  At a February 2013 evaluation, he was found to have appropriate hygiene and attire, spontaneous speech, and cooperative responses.  His affect was restricted and mood was stable.  He had no hallucinations or illusions, and self-perception was within normal limit.  The Veteran had no suicidal or homicidal thoughts, and his thought process was goal-directed, with appropriate content.  His memory was unimpaired and cognition was intact.  He was assigned a GAF score of 70.

The Veteran first attended a VA examination in February 2008.  The Veteran reported having problems with anger and depression, and stated that he had a lot of triggering factors which led to intrusive memories and flashbacks, including hearing news about the war, loud bangs, music, and certain smells.  He stated that when he was depressed, he would lose interest and become very irritable and isolative.  He reported problems sleeping and fighting every night with his dreams.  He stated that he had panic attacks about twice a week and that he became angry and anxious around people.  He stated that he did not have any friends or participate in any social activities.  He reported that his girlfriend lived in another town and that he believed this distance helped to keep their relationship together.  He stated that she was very supportive and put up with his anger.  The Veteran was fairly-groomed and casually dressed, with adequate hygiene and friendly attitude. His speech was normal in process with mild latency, and his affect with slightly intense and sad.  His thought process was goal-directed, and he had no hallucinations or illusions.  He was oriented to person, place, and date.  Cognitive skills were fairly intact except for immediate recall, and there was slight impairment in short-term memory.  He was assigned a GAF score of 55.

The Veteran next attended a VA examination in June 2012.  The Veteran reported that his social interaction had become inappropriate most or all of the time, and that he had recently had several failed romantic relationships.  He stated that he functioned extremely poorly in most relationships due to his uncontrollable anger, and that he did not socialize much and preferred to stay at home.  He had no hobbies and belonged to no organizations.  The examiner found that the Veteran had symptoms of recurrent and distressing recollections and feelings of recurrence, intense psychological distress at exposure to triggering cues, efforts to avoid thoughts or activities associated with trauma, feelings of detachment, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, anxiety, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining relationships, difficulty adapting to stressful situations, and impaired impulse control.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking, and/or mood, and assigned him a GAF score of 45.

The Veteran also received a VA examination in January 2014.  The examiner indicated that the Veteran had similar symptomatology as was reported at the prior VA examinations, such as recurring intrusive thoughts and avoidance of stimuli associated with trauma.  He also indicated that the Veteran had persistent and exaggerated negative beliefs or expectations about himself or others, persistent distorted cognitions about the cause or consequences of his traumatic events, persistent negative emotional state, suspiciousness, depressed mood, impairment of short and long term memory, and problems with concentration.  He found that the Veteran had intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

Based on the evidence above, the Board finds that the weight of the evidence demonstrated that a rating in excess of 70 percent for PTSD for the entire period on appeal is not warranted.  Since May 30, 2006, the Veteran has had symptoms of anger outbursts, inappropriate behavior, irritability, nightmares, flashbacks, exaggerated startle response, loss of interest, social isolationism, and difficulty establishing or maintaining relationships.  The Veteran reported in February 2008 that he had panic attacks twice a week and did not have any friends or social activities, and he has indicated having severe depression and anxiety throughout the period on appeal.  These symptoms were endorsed at VA treatment sessions in 2006, 2008, and 2011.    

In assessing this rating, the Board finds that while many, though not all, of the rating criteria for 70 percent are satisfied, an increased rating for a psychiatric disorder does not require that all deficiencies listed in the rating criteria are met.  See Mauerhan, 16 Vet. App. at 443.  The evidence of record reflects an overall disability picture of occupational and social impairment with deficiencies in most areas, and accordingly, the Board finds that a 70 percent evaluation, but no higher, is warranted for PTSD.

A rating in excess of 70 percent is not warranted at any time covered by this claim.  The evidence of record consistently shows that the Veteran appeared lucid, oriented, and understood the consequences of his actions.  Although the Veteran consistently reported that he prefers to remain isolated, he has remained in a relationship with a woman since 1998, and they married in January 2017.  Moreover, the examination reports consistently note that the Veteran was polite and composed during examinations.  At no time during this period was total occupational and social impairment shown, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives and own occupation or name.  Therefore the weight of the evidence does not demonstrated that a 100 percent rating is warranted and as such the claim for an increased rating is denied.  

Given that TDIU has already been awarded back to the date of service connection for the Veteran's PTSD and headaches disabilities, and is currently receiving SMC, the Board notes the Veteran has not raised any other issues, and no other issues have been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 70 percent for the service-connected PTSD is denied.  
      



____________________________________________
K .J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


